Citation Nr: 1009052	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-24 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral arm 
arthritis as secondary to residuals of a stab wound.

2.  Entitlement to service connection for a cervical spine 
condition as secondary to residuals of a stab wound.

3.  Entitlement to an initial compensable evaluation for 
residuals of a stab wound, to include a scar.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
October 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in St. Louis, Missouri that granted the Veteran's 
claim for service connection for residuals of a stab wound, 
to include a scar, and assigned a noncompensable rating, and 
that denied his claims for service connection for arthritis 
of the cervical spine and for bilateral arm arthritis, both 
claimed as secondary to residuals of a stab wound.

The Board refers the issue of service connection for 
radiculopathy as secondary to residuals of a stab wound to 
the RO for adjudication.

The issues of entitlement to service connection for arthritis 
of the cervical spine, and to an initial compensable rating 
for residuals of a stab wound, to include a scar, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

The competent medical evidence of record does not establish 
that the Veteran has a current diagnosis of arthritis of 
either arm.


CONCLUSION OF LAW

Service connection for bilateral arm arthritis is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§  3.102, 3.303, 3.310 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for 
bilateral arm arthritis, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

The Board finds that a VCAA letter dated March 2007 fully 
satisfied the notice requirements of the VCAA with respect to 
the Veteran's claim.  The March 2007 letter advised the 
Veteran how to substantiate his claim, the respective 
responsibilities of VA and the Veteran, and how VA determines 
disability ratings and effective dates (Dingess).

The Board also concludes that VA's duty to assist has been 
satisfied.  All of the Veteran's service treatment records 
and private treatment records have been associated with the 
claims file, and the Veteran has not identified any other 
relevant treatment records that he wished for VA to obtain.

VA's duty to assist also includes the duty to provide a VA 
examination when the record lacks evidence to decide a 
veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established in-service event, 
injury, or disease, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2009);  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with a VA examination in November 
2007.  The VA examination report reflects that the examiner 
had an opportunity to review the entire claims file, 
including all of the Veteran's service and private treatment 
records, and to personally elicit a history from the Veteran 
and examine him, and the examiner provided a clear rationale 
for his conclusions.  Based thereon, the Board finds this VA 
examination report to be thorough and adequate upon which to 
base a decision with regard to the Veteran's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  38 C.F.R. § 3.303(b) (2009).  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  Id.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to establish direct service connection for a 
disorder, there must be 
(1) medical evidence of the current disability, (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury, and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2009).  
This includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995); 38 C.F.R. § 3.310 (2009). 

The Veteran served on active duty in the United States Air 
Force from January 1965 to October 1968.  He is currently 
service-connected for the residuals of a stab wound, to 
include a scar.  The Veteran claims that he incurred 
bilateral arm arthritis as secondary to his service-connected 
residuals of a stab wound.  See Report of Contact, March 
2007.

As an initial matter, the Board notes that the Veteran's 
service treatment records are silent as to any complaints of 
any problems with either of his arms in service, including 
September 1968 service treatment records relating to the stab 
wound he incurred in service.

A November 2007 VA examination report reflects that the VA 
examiner examined the Veteran's arms and diagnosed the 
Veteran with "no arthritis other than" degenerative disc 
disease (DDD) and degenerative joint disease (DJD) of the 
cervical spine with radiculopathy.  The examiner specifically 
noted that, when asked which joints were affected by his stab 
wound, the Veteran reported only his cervical spine.  The 
report reflects "the Veteran does not report any problems 
with other joints because of his stab wound."  With regard 
specifically to the Veteran's arms, however, the VA examiner 
did note that the Veteran reported experiencing neck pain 
radiating into his arms, and the examiner recorded a 
diagnosis of radiculopathy relating to DDD and DJD of the 
cervical spine.  The examiner also noted that examination of 
the Veteran's arms revealed no muscle wasting, loss of power, 
or sensory deficits.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of a claimed disorder.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Without a current diagnosis of bilateral arm 
arthritis (or at least arthritis in either arm), the 
Veteran's claim for service connection for such may not be 
granted.  See id.

The Board has considered the Veteran's claim of "arthritis" 
generally on the Form 21-526 he filed, as well as his 
subsequent assertions of specifically incurring bilateral arm 
arthritis per a March 2007 report of contact, his January 
2008 notice of disagreement, and his August 2008 Form 9.  
Likewise, the Board acknowledges certain private treatment 
records from two private pain clinics dated between April 
2007 through March 2009 that reflect complaints of bilateral 
arm pain.  Certainly, the Veteran is competent to report 
certain symptomatology capable of lay observation, such as 
experiencing bilateral arm pain.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  The Veteran is not competent, however, 
to offer evidence requiring medical knowledge, such as a 
diagnosis of bilateral arm arthritis.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Moreover, the 
Board further notes that the above private treatment records 
reflect diagnoses of, among other things, radiculopathy, not 
arthritis of either arm (as does the November 2007 VA 
examination report) and the Board, in this decision, has 
referred the issue of service connection for radiculopathy as 
secondary to residuals of a stab wound to the RO for 
adjudication.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bilateral arm arthritis, and the benefit-of-the-doubt rule 
provided in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral arm arthritis 
is denied.


REMAND

A.  Arthritis of the Cervical Spine

The Veteran claims that he incurred arthritis of the cervical 
spine as secondary to his service-connected residuals of a 
stab wound.  See Report of Contact, March 2007.  In April 
2009, the Veteran's claim was certified for appeal to the 
Board, and notification of such was issued to the Veteran 
later in April 2009.  In May 2009, the Veteran submitted new 
evidence consisting of private treatment records relating to 
his cervical spine condition.  38 C.F.R. § 20.1304(a) 
provides that an appellant (and his representative) will be 
provided a period of 90 days following the mailing of notice 
of certification of appeal to the Board to submit additional 
evidence directly to the Board.  38 C.F.R. § 20.1304(c) 
provides that any such evidence accepted by the Board during 
such 90-day period will be referred to the agency of original 
jurisdiction (AOJ) for review unless this procedural right is 
waived by the appellant (or his representative), or unless 
the Board determines that the benefit sought on appeal may be 
allowed without such referral.  No waiver under 38 C.F.R. 
§ 20.1304(c) has been submitted by the appellant or his 
representative with regard to the newly submitted evidence.  
Because the newly submitted evidence relates directly to the 
Veteran's cervical spine condition, the Board finds that 
remand of this issue is necessary so that the evidence may be 
reviewed by the RO and the Veteran's claim may be 
readjudicated.

B.  Residuals of a Stab Wound, to Include a Scar

As noted above, the December 2007 RO decision granted service 
connection for residuals of a stab wound, to include a scar, 
and assigned a noncompensable rating (zero percent) under 
Diagnostic Code 7805.  See 38 C.F.R. § 4.118 (2009).  
Statements made by the Veteran in an August 2008 Form 9 
(relating to his other claims) can be liberally construed as 
a notice of disagreement with respect to the initial 
noncompensable rating for residuals of a stab wound.  Thus, 
this claim must now be remanded to allow the RO to provide 
the appellant with an appropriate SOC on this issue.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16- 92).  This issue will be returned to the 
Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Accordingly, the case is REMANDED for the following action:

1.  With regard to the Veteran's claim for 
service connection for arthritis of the 
cervical spine, review the entire claims 
folder, including the evidence newly 
submitted after certification of appeal to 
the Board in April 2009, to include:  (1) 
private treatment records dated March 2009 
to April 2009 from the Center for 
International Pain Management, and (2) 
private radiological records dated April 
2007 to April 2009 from Metro Imaging, as 
well as all other newly submitted evidence 
relevant to his claim.  Then, readjudicate 
the Veteran's claim and provide him with a 
new Supplemental Statement of the Case 
(SSOC).  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

2.  Provide the appellant with an SOC 
addressing the issue of entitlement to an 
initial compensable evaluation for 
residuals of a stab wound, to include a 
scar.  The appellant should be informed 
that after the issuance of the SOC, he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  If a 
timely substantive appeal is not filed, 
this claim should not be certified to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


